DETAILED ACTION
This office action is responsive to communications filed on September 7, 2022.  Claims 1, 8 and 15 have been amended.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aissaoui et al. (US 2013/0077493) in view of Cohn (US 9,729,350).

Regarding Claim 1, Aissaoui teaches a method comprising:
determining a destination of a first traffic flow and determining multiple paths from an origin of the first traffic flow to the destination (“When a virtual connection is to be established between a source routing apparatus in the network 14 and a destination in the network 16 through the network 18, for instance” – See [0053]; “The metric information collector 82 is operable to collect metric information associated with a plurality of different routes for a virtual connection toward a destination” – See [0087]; A plurality of routes/paths for a virtual connection (first traffic flow) between a source (origin) and destination are determined),
wherein each path of the multiple paths comprises a respective set of segments (“at least one of the virtual connections comprises a multi-segment virtual connection having a plurality of segments” – See [0016]; The routes/paths include a plurality of segments);
obtaining performance scores for the respective set of segments of each path of the multiple paths and for each path of the multiple paths, determining a combined performance score comprising a combination of the performance scores for the respective set of segments of the path (“the metric information collector 82 may combine metric information for multiple path segments to determine a total end-to-end metric for each path. Collected metric information may be stored in the memory 84 in the form in which it is collected and/or in a processed form” – See [0093]; Metric information (performance scores) is obtained for each of the segments and combined to determine an end-to-end metric (combined performance score comprising a combination of the performance scores) for each of the paths);
selecting a first path and an alternative path of the multiple paths based on the combined performance score associated with the first path and the combined performance score associated with the alternative path and routing the first traffic flow via the first path (“In some embodiments, selecting involves selecting a route for a virtual connection for initially establishing communication traffic transfer between the routing apparatus and the destination” – See [0021]; “At 94, a determination is made as to whether a current route is optimal. This determination might not be made in all embodiments, since route re-optimization is predicated on an existing virtual connection. A new route, or an initial route in some embodiments, for a virtual connection toward the destination is selected at 96 based on the collected metric information. In the event that a currently selected route is determined to be optimal, or more generally, if it is determined at 94 that no other route is superior to the currently selected route in respect of a route selection function, then the currently selected route remains selected” – See [0107]; The optimal route having the best metric (combined performance score) is selected as the initial route (first path) for the virtual connection (first traffic flow), and the traffic for the virtual connection is routed to the destination via the initial route (first path)); and
based on a determination that an updated combined performance score associated with the alternative path exceeds the combined performance score associated with the first path by a threshold, rerouting a second traffic flow to the alternative path (“Metric information collection at 92 may then continue or be repeated at a later time for another re-optimization attempt” – See [0107]; “If an attempt is being made to re-optimize an existing virtual connection to a destination, then the selection module 88 might only re-route the virtual connection if a certain margin of improvement would be met” – See [0097]; “The selection function that was used by the selection module 88 to select the route for the existing virtual connection, or potentially a different selection function, is used to determine whether the existing virtual connection or a virtual connection over an alternate route, should be used for subsequent communications with the destination. This decision may in some embodiments take into account a minimum margin of improvement, as discussed above” – See [0098]; An updated combined performance score is determined based on the metric information which is periodically collected.  When the updated score for an alternate route (alternative path) exceeds the score for the current route (first path) by a minimum margin of improvement (threshold), a virtual connection on the alternate route (second traffic flow on the alternative path) is established for rerouting subsequent communications toward the destination).
Aissaoui does not explicitly teach based on a determination that an updated combined performance score associated with the alternative path is the same as the combined performance score associated with the first path: determining a hash value based on header contents of a packet included in the second traffic flow; and rerouting the second traffic flow to a selected one of the alternative path and the first path based on the hash value.
However, Cohn teaches based on a determination that an updated combined performance score associated with the alternative path is the same as the combined performance score associated with the first path: determining a hash value based on header contents of a packet included in the second traffic flow; and rerouting the second traffic flow to a selected one of the alternative path and the first path based on the hash value (“It will be appreciated that more than one “best path” to the destination endpoint may exist in the network, i.e. more than one path having the same cost. The IGP may further utilize equal-cost multi-path routing (“ECMP”) to select from among the multiple best paths over which to forward the data packet” – See col. 1, lines 45-50; “The IGP implemented on the network 100 utilizes a per-packet multi-path routing mechanism, such as equal-cost multi-path routing (“ECMP”), that allows each router 102 to select from multiple best paths over which to forward each data packet travelling across the network” – See col. 4, lines 9-13; “the ECMP implementation may select the forwarding path for a data packet by hashing the flow-related data in the packet header” – See col. 4, lines 33-36; When multiple best paths with the same score exist in the network (i.e., a first path and alternative path are associated with the same score), the contents of a packet header are hashed and the packet is forwarded along one of the multiple best paths (i.e., the first path or the alternative path) based on the hash value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aissaoui to, based on a determination that an updated combined performance score associated with the alternative path is the same as the combined performance score associated with the first path, determine a hash value based on header contents of a packet included in the second traffic flow and reroute the second traffic flow to a selected one of the alternative path and the first path based on the hash value.  Motivation for doing so would be to enable the network to load balance traffic across multiple “best paths”, which increases the available bandwidth in the network (See Cohn, col. 1, lines 50-54).

Regarding Claim 6, Aissaoui in view of Cohn teaches the method of Claim 1.  Aissaoui further teaches prior to rerouting the second traffic flow to the alternative path, updating the combined performance score associated with the first path and the combined performance score associated with the alternative path (“Metric information collection at 92 may then continue or be repeated at a later time for another re-optimization attempt” – See [0107]; See also Fig. 5; As shown in Fig. 5, the updated score is determined using the metric information repeatedly collected in step 92 prior to rerouting to the traffic to the alternate route in step 96); and
rerouting the second traffic flow to the alternative path when the updated combined performance score associated with the alternative path exceeds the updated combined performance score associated with the first path by the threshold (“If an attempt is being made to re-optimize an existing virtual connection to a destination, then the selection module 88 might only re-route the virtual connection if a certain margin of improvement would be met” – See [0097]; “The selection function that was used by the selection module 88 to select the route for the existing virtual connection, or potentially a different selection function, is used to determine whether the existing virtual connection or a virtual connection over an alternate route, should be used for subsequent communications with the destination. This decision may in some embodiments take into account a minimum margin of improvement, as discussed above” – See [0098]; When the updated score for an alternate route (alternative path) exceeds the score for the current route (first path) by a minimum margin of improvement (threshold), a virtual connection on the alternate route (second traffic flow on the alternative path) is established for rerouting subsequent communications toward the destination).

Regarding Claim 7, Aissaoui in view of Cohn teaches the method of Claim 1.  Aissaoui teaches that the first path is associated with a first combined performance score that is higher than a second combined performance score associated with the alternative path (“the metric information collector 82 may combine metric information for multiple path segments to determine a total end-to-end metric for each path. Collected metric information may be stored in the memory 84 in the form in which it is collected and/or in a processed form” – See [0093]; “In the event that a currently selected route is determined to be optimal, or more generally, if it is determined at 94 that no other route is superior to the currently selected route in respect of a route selection function, then the currently selected route remains selected. Metric information collection at 92 may then continue or be repeated at a later time for another re-optimization attempt” – See [0107]; The current route (first path) is optimal when its combined score is higher than the respective combined scores of the alternate routes).

Claims 8 and 15 are rejected based on reasoning similar to Claim 1.
Claim 20 is rejected based on reasoning similar to Claim 6.
Claim 14 is rejected based on reasoning similar to Claim 7.

Claims 2-5, 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aissaoui et al. (US 2013/0077493) in view of Cohn (US 9,729,350) and further in view of Yin et al. (US 2013/0329601).

Regarding Claim 2, Aissaoui in view of Cohn teaches the method of Claim 1.  Aissaoui and Cohn do not explicitly teach that each respective set of segments of each path comprises a first respective network domain and a second respective network domain, and wherein the destination of the traffic flow is in the second respective network domain.
However, Yin teaches that each respective set of segments of each path comprises a first respective network domain and a second respective network domain, and wherein the destination of the traffic flow is in the second respective network domain (“There may be several physical link paths from the source node (i.e., network node 112) to the best destination node (i.e., network node 134), spanning across multiple SDN domains. For example, a first possible path 210 may be a traditional IP best path determined by each involved SDN controller, and a second possible path 220 may be an ALTO best path determined by the ALTO server 102. Note that the paths 210 and 220 have the same source domain (i.e., SDN domain 110) and destination domain (i.e., SDN domain 130) but different intermediate domains. That is, the paths 210 and 220 cross intermediate SDN domains 150 and 120, respectively. To setup the path 210 across multiple SDN domains, the SDN controllers may utilize a path computation element (PCE) to compute the best path on the network layer” – See [0034]; See also Fig. 2; Each path (set of segments) 210 and 220 has a source domain 110 (first domain) and a destination domain 130 (second domain), wherein the destination of the traffic is the destination/second domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aissaoui such that each respective set of segments of each path comprises a first respective network domain and a second respective network domain, and wherein the destination of the traffic flow is in the second respective network domain.  Motivation for doing so would be to enable a large-scale network to be partitioned into multiple sub-networks, wherein each sub-network can be managed independently (See Yin, [0006] and [0025]).  Thus, the complexity of managing the network is reduced.

Regarding Claim 3, Aissaoui in view of Cohn and Yin teaches the method of Claim 2.  Yin further teaches that routing the first traffic flow via the first path comprises routing the traffic flow via the first respective network domain and the second respective network domain associated with the respective set of segments of the first path, and wherein rerouting the second traffic flow via the alternative path comprises rerouting the second traffic flow via the first respective network domain and the second respective network domain associated with the respective set of segments of the alternative path (“There may be several physical link paths from the source node (i.e., network node 112) to the best destination node (i.e., network node 134), spanning across multiple SDN domains. For example, a first possible path 210 may be a traditional IP best path determined by each involved SDN controller, and a second possible path 220 may be an ALTO best path determined by the ALTO server 102. Note that the paths 210 and 220 have the same source domain (i.e., SDN domain 110) and destination domain (i.e., SDN domain 130) but different intermediate domains. That is, the paths 210 and 220 cross intermediate SDN domains 150 and 120, respectively. To setup the path 210 across multiple SDN domains, the SDN controllers may utilize a path computation element (PCE) to compute the best path on the network layer” – See [0034]; See also Fig. 2; Traffic for the path 210 (first path) is routed via domains 110 and 130 (first and second domains) and traffic for the second path 220 (alternative path) is also routed via domains 110 and 130 (first and second domains)).

Regarding Claim 4, Aissaoui in view of Cohn and Yin teaches the method of Claim 2.  Yin further teaches that the first respective network domain comprises a first respective plurality of paths, wherein the second respective network domain comprises a second plurality of paths (“There may be several physical link paths from the source node (i.e., network node 112) to the best destination node (i.e., network node 134), spanning across multiple SDN domains. For example, a first possible path 210 may be a traditional IP best path determined by each involved SDN controller, and a second possible path 220 may be an ALTO best path determined by the ALTO server 102. Note that the paths 210 and 220 have the same source domain (i.e., SDN domain 110) and destination domain (i.e., SDN domain 130) but different intermediate domains. That is, the paths 210 and 220 cross intermediate SDN domains 150 and 120, respectively. To setup the path 210 across multiple SDN domains, the SDN controllers may utilize a path computation element (PCE) to compute the best path on the network layer” – See [0034]; See also Fig. 2; Domain 110 (first domain) comprises paths 210 and 220 (first plurality of paths) and domain 130 (second domain) comprises paths 210 and 220 (second plurality of paths)).
Aissaoui further teaches that determining the combined performance score for each path comprises combining a first performance score of each unique first path of the first respective plurality of paths and a second performance score of each unique second path of the second respective plurality of paths to yield a respective combined performance score of a first and second unique path of each path (“the metric information collector 82 may combine metric information for multiple path segments to determine a total end-to-end metric for each path. Collected metric information may be stored in the memory 84 in the form in which it is collected and/or in a processed form” – See [0093]).

Regarding Claim 5, Aissaoui in view of Cohn and Yin teaches the method of Claim 4.  Aissaoui further teaches that the first path comprises a highest combined performance score selected based on the respective combined performance score of the first and second unique path (“the metric information collector 82 may combine metric information for multiple path segments to determine a total end-to-end metric for each path. Collected metric information may be stored in the memory 84 in the form in which it is collected and/or in a processed form” – See [0093]; “In the event that a currently selected route is determined to be optimal, or more generally, if it is determined at 94 that no other route is superior to the currently selected route in respect of a route selection function, then the currently selected route remains selected. Metric information collection at 92 may then continue or be repeated at a later time for another re-optimization attempt” – See [0107]; The current route (first path) is optimal when its combined score is higher than the respective combined scores of the alternate routes).

Claims 9 and 16 are rejected based on reasoning similar to Claim 2.
Claims 10 and 17 are rejected based on reasoning similar to Claim 3.
Claims 11 and 18 are rejected based on reasoning similar to Claim 4.
Claims 12 and 19 are rejected based on reasoning similar to Claim 5.

Regarding Claim 13, Aissaoui in view of Cohn and Yin teaches the system of Claim 9.  Aissaoui further teaches prior to rerouting the second traffic flow to the alternative path, updating the combined performance score associated with the first path and the combined performance score associated with the alternative path (“Metric information collection at 92 may then continue or be repeated at a later time for another re-optimization attempt” – See [0107]; See also Fig. 5; As shown in Fig. 5, the updated score is determined using the metric information repeatedly collected in step 92 prior to rerouting to the traffic to the alternate route in step 96); and
rerouting the second traffic flow to the alternative path when the updated combined performance score associated with the alternative path exceeds the updated combined performance score associated with the first path by the threshold (“If an attempt is being made to re-optimize an existing virtual connection to a destination, then the selection module 88 might only re-route the virtual connection if a certain margin of improvement would be met” – See [0097]; “The selection function that was used by the selection module 88 to select the route for the existing virtual connection, or potentially a different selection function, is used to determine whether the existing virtual connection or a virtual connection over an alternate route, should be used for subsequent communications with the destination. This decision may in some embodiments take into account a minimum margin of improvement, as discussed above” – See [0098]; When the updated score for an alternate route (alternative path) exceeds the score for the current route (first path) by a minimum margin of improvement (threshold), a virtual connection on the alternate route (second traffic flow on the alternative path) is established for rerouting subsequent communications toward the destination).

Response to Arguments
On pages 10-11 of the remarks, Applicant argues in substance that Aissaoui does not teach “based on a determination that an updated combined performance score associated with the alternative path is the same as the combined performance score associated with the first path: determining a hash value based on header contents of a packet included in the second traffic flow; and rerouting the second traffic flow to a selected one of the alternative path and the first path based on the hash value,” as recited in claims 1, 8 and 15.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Cohn reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478